DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   THE DENTAL LAW GROUP d/b/a THE SHOCHET LAW GROUP,
                       Appellant,

                                    v.

                DOCTOR'S CHOICE COMPANIES, INC.,
                            Appellee.

                              No. 4D18-2795

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2013-CA-
008715.

   Daniel A. Norton of Shochet Law Group, Lake Worth, for appellant.

  Bradford J. Beilly and John Strohsahl of Beilly & Strohsahl, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.